Citation Nr: 1045292	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  04-34 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 
1967.  He died in August 2001, and the appellant is his surviving 
spouse.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).  This case was remanded by the Board in April 2007 
and September 2008 for additional development.


FINDINGS OF FACT

1.  The Veteran died in August 2001 at the age of 61.  The 
certificate of death reported the immediate cause of death as 
emphysema.  No underlying or contributory causes of death were 
listed.

2.  At the time of the Veteran's death, service connection was 
not in effect for any disability.

3.  There is no competent evidence of record linking the cause of 
the Veteran's death to his military service or to any 
service-connected disability


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause 
or contribute substantially or materially to cause the Veteran's 
death.  38 U.S.C.A. §§ 1110, 1116, 1310, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  
Prior to initial adjudication, a letter dated in September 2003 
satisfied the duty to notify provisions.  Additional letters were 
also provided to the appellant in January 2005, March 2005, and 
November 2008, after which the claim was readjudicated.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran's service treatment records, VA medical 
treatment records, and indicated private medical records have 
been obtained.

The claim on appeal was remanded twice before, in April 2007 and 
September 2008, to make attempts to obtain further medical 
evidence from a private medical facility and a private physician.  
Following the September 2008 remand, the RO sent proper records 
requests to both of these sources.  In October 2009, further 
private medical evidence was received by VA, including copies of 
records which had not previously been associated with the claims 
file.  The records were considered in conjunction with the RO's 
readjudication of the appellant's claim in August 2010.  Medical 
records were also received by VA in October 2010 from the 
specified private physician, after the August 2010 supplemental 
statement of the case.  While these records were not submitted 
with a waiver of original RO jurisdiction, all the records 
received in October 2010 were duplicates of records were 
previously considered by the RO.  As such, there is no error for 
the Board to continue with adjudication of the claim.  38 C.F.R. 
§ 20.1304 (2010).

Both the April 2007 and the September 2008 Board remands required 
that the RO contact the private physician and request that he 
provide reasons and bases for his opinion that the Veteran's 
posttraumatic stress disorder (PTSD) "impacted his care."  The 
RO properly contacted the private physician and requested this 
information.  While the private physician failed to provide the 
requested reasons and bases, this failure does not negate the 
RO's otherwise proper compliance with the Board's remand action.  
In the April 2007 and September 2008 remands, the Board also 
stated that if any requested records could not be obtained, the 
appellant had to be notified in accordance with the provisions of 
38 C.F.R. § 3.159(e).  While the appellant was not provided with 
a letter meeting these requirements, she was contacted by phone 
in August 2010 and informed of the RO's difficulties in obtaining 
records from the private physician.  This phone conversation 
included a recommendation that the appellant obtain the records 
herself and submit them to VA directly.  In an October 2010 
informal hearing presentation, the appellant's representative 
stated that the appellant had been contacted and informed of VA's 
difficulties regarding obtaining the records requested in the 
April 2007 and September 2008 remands.  The appellant's 
representative refrained from making additional arguments and did 
not request that VA make further attempts to obtain any other 
private medical evidence that is not currently associated with 
the claims file.  As such, the Board finds that there has been 
substantial compliance with the requirements of the Board's 
September 2008 remand, and a further remand is not necessary.  
See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

A VA medical opinion has not been accorded the appellant, because 
there is no competent evidence that the cause of the Veteran's 
death is related to military service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  There is no indication in the record 
that additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind 
the notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claim, to include the 
opportunity to present pertinent evidence.  Simmons v. Nicholson, 
487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans 
Claims Assistance Act notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error did 
not affect the essential fairness of the adjudication).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

VA death benefits are payable to the surviving spouse of a 
Veteran if the Veteran died from a service-connected disability.  
38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2010).  In order to 
establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by active service was the principal or contributory 
cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death.  In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that the 
service-connected disorder casually shared in producing death, 
but rather it must be shown that there was a causal connection 
between the service-connected disability and the Veteran's death.  
38 C.F.R. § 3.312(b), (c).

The Veteran died in August 2001 at the age of 61.  The 
certificate of death reported the immediate cause of death as 
emphysema.  No underlying or contributory causes of death were 
listed.  The appellant claims that the cause of the Veteran's 
death was related to military service.  Specifically, she claims 
that the Veteran had PTSD, hypertension, and diabetes mellitus, 
type II, all of which contributed to cause the Veteran's death.  
At the time of the Veteran's death, service connection was not in 
effect for any disability.

The Veteran's service treatment records are negative for any 
complaints or diagnosis of a chronic respiratory disorder.

After separation from military service, a May 1997 private 
hospital discharge report stated that the Veteran had chronic 
obstructive pulmonary disease (COPD) with a several day history 
of increasing symptoms, including shortness of breath.  The 
Veteran was discharged after several days of inpatient care.  The 
discharge diagnosis was exacerbation of COPD secondary to 
bronchitis.  The medical evidence of record shows that a chronic 
respiratory disorder was consistently diagnosed from May 1997 
onwards.

A November 1997 private medical report gave an assessment of 
severe COPD with recurrent bronchitis.  The Veteran was encourage 
to stop smoking completely.

A February 1998 private medical report stated that the Veteran 
had not smoked for one to two weeks.  The assessment was severe 
SCOPD.  The Veteran was strongly encouraged to stop smoking.

An August 1998 private medical report stated that the Veteran 
continued to smoke four to five cigarettes per day.  The 
assessment was severe COPD with chronic hypoxemia.  The Veteran 
was encouraged to stop smoking.

A September 1999 private medical report stated that the Veteran 
had a long history of severe end stage COPD.  The Veteran was 
noted to have smoked until just recently and had been 
noncompliant concerning tobacco use.  After physical examination, 
the assessment was respiratory failure due to exacerbation of 
COPD, probably due to acute bronchitis.  A second September 1999 
private medical report gave a diagnosis of acute respiratory 
failure secondary to exacerbation of COPD.

An April 2000 private medical report stated that the Veteran had 
smoked heavily prior to September 1999 and may have smoked since 
the previous visit.  After physical examination, the assessment 
was respiratory failure due to exacerbation of COPD with probable 
acute bronchitis.

A May 2000 private medical report gave a diagnosis of acute 
respiratory failure secondary to exacerbation of COPD.

An August 2001 private hospital report stated that the Veteran 
had a longstanding history of severe COPD, history of respiratory 
failure, home oxygen, and steroid dependency.  He was treated at 
the emergency room on August 4, 2001, complaining of increased 
shortness of breath which was so severe that he could not talk.  
The Veteran was admitted to this hospital, where he continued to 
have difficulty with shortness of breath.  The Veteran was 
eventually placed on medications for comfort and died on August 
[redacted], 2001.  The final diagnoses were complete cardiopulmonary 
arrest, severe COPD with respiratory failure, history of 
paroxysmal supraventricular tachycardia, osteoporosis, 
hypertension, PTSD, history of diverticulitis, and chronic pain.

A September 2003 letter from a private physician stated that the 
physician had treated the Veteran since July 1996.  The physician 
stated that the Veteran was treated in December 1996 for very 
severe COPD with chronic carbon dioxide retention and hypoxemia.

In an April 2004 letter, a private physician stated that the 
Veteran had PTSD secondary to service in Vietnam.  The physician 
stated that "[t]his definitely impacted his care.  His wife does 
recall him hallucinating and suffering from delusions in the 
intensive care unit.  The major cause of his demise was pulmonary 
emphysema.  There is no question that the [PTSD] impacted his 
care."

The medical evidence of record does not show that the cause of 
the Veteran's death was related to military service or to a 
service-connected disability.  The Veteran's service treatment 
records are negative for any complaints or diagnoses of a chronic 
respiratory disorder.  In addition, there is no medical evidence 
of record that a chronic respiratory disorder was diagnosed prior 
to 1996, over 28 years after separation from active duty.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA 
did not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time period 
for which there is no clinical documentation of his low back 
condition).  Furthermore, there is no medical evidence that 
relates the Veteran's chronic respiratory disorder to military 
service or to a service-connected disability.

There is no medical evidence of any kind which relates the cause 
of the Veteran's death directly to military service.  With 
respect to a relationship between the cause of the Veteran's 
death and a service-connected disability, the medical evidence of 
record confirms that the Veteran had diagnoses of PTSD, 
hypertension, and diabetes mellitus, type 2.  However, it is 
irrelevant to determine whether any of these disabilities are 
themselves related to military service, as the medical evidence 
of record does not demonstrate any relationship between those 
disabilities and the cause of the Veteran's death.  None of these 
disabilities are listed on the Veteran's certificate of death.  
There is no medical evidence of any kind which discusses any 
relationship between the Veteran's hypertension and/or diabetes 
mellitus, type 2, and the cause of his death.  With respect to 
PTSD, the appellant has repeatedly emphasized the April 2004 
letter from a private physician which stated that the Veteran's 
PTSD "impacted his care."  This statement does not demonstrate 
that the Veteran's PTSD contributed substantially or materially 
to cause death, combined to cause death, or aided or lent 
assistance to the production of death.  The only information 
provided by this statement is that the Veteran's PTSD had some 
kind of effect on his medical treatment.  The only example given 
of this effect is that the Veteran was "hallucinating and 
suffering from delusions" while being treated.  No link is 
provided between these symptoms and the cause of the Veteran's 
death.  Thus, the Board finds that this statement cannot be 
interpreted in any manner as providing a medical opinion that the 
Veteran's PTSD contributed to cause the Veteran's death for VA 
purposes.  Accordingly, there is no medical evidence of record 
which relates the cause of the Veteran's death to military 
service or to a service-connected disability.

The appellant has repeatedly asserted that the cause of the 
Veteran's death was related to PTSD, hypertension, and diabetes 
mellitus, type 2, disorders which she claims are themselves 
related to military service.  The appellant's lay statements are 
competent and credible evidence regarding the visible, or 
otherwise observable, symptoms of the Veteran's disabilities.  
Washington v. Nicholson, 21 Vet.App. 191, 195 (2007).  However, 
the appellant's statements are not competent to prove that the 
cause of the Veteran's death is related to military service or to 
a service-connected disability.  Medical diagnosis and causation 
involve questions that are beyond the range of common experience 
and common knowledge and require the special knowledge and 
experience of a trained physician.  As she is not a physician, 
the appellant is not competent to make a determination that that 
the cause of the Veteran's death is related to military service 
or to a service-connected disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Accordingly, there is no competent evidence of record linking the 
cause of the Veteran's death to his military service or to any 
service-connected disability.  As such, service connection for 
the cause of the Veteran's death is not warranted.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as there is no medical evidence of 
record relating the cause of the Veteran's death to his military 
service or to a service-connected disability, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


